Case: 21-50952     Document: 00516486338         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50952                     September 27, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Charles Marquez,

                                                           Plaintiff—Appellant,

                                       versus

   Nalene Benavides, United States Court Reporter; Judge Frank
   Montalvo, United States District Judge,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 3:21-cv-152


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Charles Marquez, federal prisoner # 99443-280, appeals the 28
   U.S.C. § 1915A(b)(1) dismissal of his civil rights suit. He had filed suit,
   pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50952      Document: 00516486338           Page: 2     Date Filed: 09/27/2022




                                     No. 21-50952


   403 U.S. 388 (1971), against United States District Court Judge Frank
   Montalvo and court reporter Nalene Benavides based upon Fifth
   Amendment due process violations arising from an allegedly incomplete and
   inaccurate trial transcript. Marquez moves on appeal to compel production
   of audio-recorded trial proceedings under 28 U.S.C. § 1361.
          A district court shall dismiss a prisoner’s civil rights complaint if it “is
   frivolous, malicious, or fails to state a claim upon which relief may be
   granted.” § 1915A(b)(1). Because the district court dismissed Marquez’s
   complaint under § 1915A(b)(1), we review the dismissal de novo.                See
   Carlucci v. Chapa, 884 F.3d 534, 537 (5th Cir. 2018).
          Marquez argues that the district court erred when it dismissed his
   claims for injunctive relief against Judge Montalvo under § 1915A(b)(1) based
   upon judicial immunity. However, Marquez has not demonstrated any error
   as his claims against Judge Montalvo are largely speculative, and Marquez
   neither details extrajudicial acts by the judge nor identifies binding authority
   that might negate judicial immunity. See § 1915A(b)(1); Pulliam v. Allen, 466
   U.S. 522, 541-42 (1984); Carlucci, 884 F.3d at 537; Boyd v. Biggers, 31 F.3d
   279, 284 (5th Cir. 1994).
          In addition, Marquez argues that the district court erred in dismissing
   his claims against Benavides under § 1915A(b)(1).             Marquez has not
   demonstrated that the district court erred because he fails to establish that a
   civil rights violation stemming from an incomplete trial transcript should be
   or has been recognized as a valid Bivens claim. See Carlucci, 884 F.3d at 537;
   Butts v. Martin, 877 F.3d 571, 587 (5th Cir. 2017); Buckelew v. United States,
   575 F.2d 515, 519–20 (5th Cir. 1978).
          Marquez also asserts that the district court erred when it denied his
   motion to file a second amended complaint, which the district court
   construed as a Federal Rule of Civil Procedure 59(e) motion for




                                           2
Case: 21-50952        Document: 00516486338       Page: 3   Date Filed: 09/27/2022




                                   No. 21-50952


   reconsideration. Because he fails to demonstrate a manifest error of law or
   fact, Marquez has not shown that the district court erred in denying his
   motion for reconsideration. See Templet v. HydroChem Inc., 367 F.3d 473, 478
   (5th Cir. 2004).
          The judgment of the district court is AFFIRMED, and the motion
   to compel is DENIED.




                                        3